Citation Nr: 1811949	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1962 to February 1967.  During his period of service, the Veteran earned the Air Force Good Conduct Medal, National Defense Service Medal, Air Force Longevity Service Award, and Small Arms Expert Marksmanship Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus. 

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is the result of noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection are met for tinnitus.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).  

With regard to a present disability, a review of the medical evidence reflects a diagnosis of tinnitus during the March 2013 examination.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  As indicated above, the Veteran's MOS was Aircraft Mechanic during service, which exposed him to loud noises from aircraft engines and ground equipment.  As such, the Board finds that the record contains credible evidence of in-service noise exposure and the second element of service-connection is met.  See Shedden, supra.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current tinnitus.  On this matter, the evidence conflicts.

As noted above, the Veteran was examined to determine the etiology of his tinnitus in March 2013.  The examiner noted the Veteran's complaints of recurrent tinnitus.  The examiner further noted that the Veteran's tinnitus began in the mid-1980s as a "cricket" sound and had progressively gotten louder.  The Veteran reported that the tinnitus was now a "static" sound rather than a ringing sound in the ears.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, as he had a history of post-service workplace and recreational noise exposure.  The examiner further opined that the Veteran's tinnitus was not consistent with outer hair cell damage from noise exposure.  The examiner noted that the Veteran also had a history of hyperlipidemia.  

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In his 2014 notice of disagreement, the Veteran stated that he first noticed a slight ringing in his ears during service.  At his July 2017 hearing, the Veteran further reported experiencing recurrent tinnitus upon separation from service.  The Veteran is competent to describe what he experienced in service.  38 C.F.R. § 3.159(a)(2).  The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  

The Board acknowledges that the March 2013 VA examiner provided a negative medical opinion, indicating that the onset of the Veteran's tinnitus did not occur for over eighteen following military service.  However, the evidence for and against the claim is at least in equipoise as to whether the Veteran's current tinnitus is related to service.  After resolving all reasonable doubt in his favor, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his bilateral hearing loss is due to noise exposure during military service. 

The Veteran underwent a VA examination in March 2013.  The Veteran reported in-service noise exposure to jet engines and weapons.  Although the Veteran reported a history of service-related noise exposure, the examiner determined that the Veteran's hearing loss was not due to military noise exposure.  In so finding, the examiner noted that the Veteran's separation audiogram did not show a record of hearing loss.  He indicated that the Veteran did not report hearing loss until many years after service.  He further noted the Veteran's exposure to occupational and recreational noise.  

The Veteran testified at his June 2017 hearing that he was exposed to noise from jet engines and ground equipment for several hours at a time.  He stated that he noticed changes in his hearing in service after leaving the flight line or trim pad, but it would later resolve.  The Veteran also stated that his post-service employment consisted of working in refineries that required the use of ear protection, pursuant to OSHA regulations.  

The Board finds the March 2013 opinion to be inadequate for rating purposes.  First, the examiner appeared to base the negative opinion, in part, on an absence of hearing loss findings or complaints during and at separation from service.  The Board notes that service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Moreover, the VA examiner also appeared to base his rationale on absence of treatment for several years after service, noting that the Veteran did not seek treatment until the mid-1970s.  As the Court has emphasized, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Thus, the Board finds a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to evaluate the claim for bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current hearing loss disability was incurred in service or are otherwise medically related to service, to include noise exposure therein.  The examiner should take as fact the Veteran's exposure to hazardous noise in service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


